DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 17 recites the first pocket region as "having at least one recessed serration" (lines 6-7) and the second pocket region as "having at least one recessed serration" (line 8). The originally filed specification and claims recited "serrations" (plural) whereas the recited "at least one serration" now includes a single serration within its scope. There does not appear to be support in the originally filed application for a single serration within the pocket.
Claim 21 recites the pocket region as "having at least one recessed serration" in line 6. The originally filed specification and claims recited "serrations" (plural) whereas the recited "at least one serration" now includes a single serration within its scope. There does not appear to be support in the originally filed application for this limitation.
Claim 24 recites the first pocket region as "having at least one recessed serration" (lines 7) and the second pocket region as "having at least one recessed serration" (line 9). The originally filed specification and claims recited "serrations" (plural) whereas the recited "at least one serration" now includes a single serration within its scope. There does not appear to be support in the originally filed application for this limitation. Additionally, claim 24 recites "the serrations in the first pocket region increase in height relative to the face thereof as the serrations extend outwardly from the bottom wall thereof, and the serrations in the second pocket region decrease in height relative to the face thereof as the serrations extend outwardly from the bottom wall thereof" in the last 4 lines. The specification as originally filed does not appear to show support for one pocket having serrations increasing in height as they extend outwardly from the bottom wall and a second pocket having serrations decreasing in height as they extend outwardly from the bottom wall.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites "the face of the pocket region varies in depth from the bottom wall toward the tread surface" in the last 2 lines. It is unclear as to what is meant by "depth" and which dimension it represents for the pocket region face. It is unclear if the limitation is directed towards the depth of the face relative to the groove side wall or relative to the tread surface (i.e., groove depth direction, see GD and SD in the figures). For the purpose of examination, it is assumed to be the depth of the face relative to the groove side wall.
Claim 22 recites "the bottom surface of the pocket region" and "the bottom wall of the groove" in lines 1-3. There is insufficient antecedent basis for these limitations in the claim. Examiner notes that claim 21 recites the groove as having a bottom surface and the pocket region as having a bottom wall. 
Claim 23 recites the limitation "the serrations" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 21 recites "at least one serration" in line 6. It is unclear whether the recitation of "serrations" in claim 23 requires a plurality or at least one.
Claim 24 recites "at least one serration" in the first pocket region and the second pocket region and then refers to "the serrations" in the first/second pocket regions (lines 7-9, 12-15). There is insufficient antecedent basis for this limitation in the claim. It is unclear whether the recitation of "serrations" requires a plurality or at least one.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 17, 19, 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Yoshikawa (US 2008/0047644).
Regarding claim 17, Yoshikawa discloses a tire comprising first and second laterally space sides and a tread interposed (Yoshikawa directed towards a pneumatic tire which have sidewalls and tread) wherein the tread comprises at least one groove including first and second sidewalls separated by a groove bottom surface. First and second pocket regions extend over a portion of the first and second sidewalls (see fine grooves 9 containing nonflat portions 10 with ridgelines 12; see Fig. 7). The pockets comprise spaced end walls interconnected by a bottom wall (Fig. 7). The nonflat portions 10 are construed as the claimed recessed serrations. As seen in Fig. 4, the first and second pocket regions are offset from one another in the tire longitudinal direction.
Regarding claim 19, the serrations extend at an angle of 0 degrees to the groove bottom surface.
Regarding claim 20, Yoshikawa illustrates the first and second pockets as partially overlapping (see Fig. 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Kajikawa (US 5031680) in view of Zimmer (US 2003/0111150).
Regarding claim 21, Kajikawa discloses a pneumatic tire having tread with tread surface including at least one groove (see main groove), the groove having first and second sidewalls and a groove bottom (See Figs. 1, 9, 10). Although first and second sides are not expressly disclosed, a pneumatic tire inherently has sidewalls to contain the pressurized air cavity and support the tire tread. The groove has a pocket region (see side grooves 7) having spaced end walls interconnected by a bottom wall and a sloping back face (see Fig. 9 and 10). The back face varies in depth from the bottom wall toward the tread surface. 
Kajikawa does not disclose serrations on the face of the pocket region (side groove 7); however, it would have been obvious to a person having ordinary skill in the art at the time of the invention to have configured the pocket region (side grooves 7) with serrations since Zimmer, similarly directed towards a tire tread, teaches configuring the groove walls of a tread with projections for the purpose of enhancing fluid flow ([0046,0049], see Figs. 4, 8A-8D). The projections of Zimmer are considered to read on serrations (sawtooth or tooth like projections).
Regarding claim 22, in Kajikawa, the back face of the pocket region (side groove 7) is illustrated with angle different from that of the sidewalls of the grooves (see Figs. 9 and 10).
Regarding claim 23, the serrations of Zimmer are sufficiently small that they would not protrude from the pocket region (micrometer range [0042]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 2 of U.S. Patent No. 10308081. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of patent '081 discloses a tire comprising first and second sides, a tread having at least one groove, the groove comprising first and second sidewalls separated by a groove bottom surface, and a first and second pocket region having recessed serrations. Patent '801 discloses the pocket as having spaced end walls interconnected by a bottom wall and pocket regions as being staggered in a circumferential direction relative to one another. The recited claim limitations read on claim 17 of the instant application. As to claims 18 and 19, claim 1 of Patent '081 discloses peaks extending generally perpendicular to the bottom wall of the pocket. Claim 20 is substantially the same as claim 2 of patent '801.
Claims 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11267296. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 16 of patent '081 discloses a tire comprising first and second sides, a tread having at least one groove, the groove comprising first and second sidewalls separated by a groove bottom surface, and a pocket region having recessed serrations (from claim 1, upon which claim 16 depends). Patent '296 discloses the serrations as alternating in a pattern of increasing and decreasing height in claim 16. The recited claim limitations read on claims 27 and 28 of the instant application. As to claims 29-31, claim 1 of Patent '296 discloses the serrations as having peaks that extend generally perpendicular to the bottom wall of the pocket and do not extend beyond the sidewall of the groove. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C DYE whose telephone number is (571)270-7059. The examiner can normally be reached Monday - Friday, 10:00 am - 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT C DYE/Primary Examiner, Art Unit 1749